Citation Nr: 1633232	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  10-45 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin disorder.


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1963 to July 1967.

This appeal before the Board of Veterans' Appeals (Board) arises from a March 2010 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran filed a timely notice of disagreement (NOD) in March 2010.  The RO issued a statement of the case (SOC) in September 2010.  The Veteran filed a Substantive Appeal (VA Form 9) in November 2010.  The RO issued Supplemental SOCs in February 2015 and December 2015.

The Board remanded the case in February 2014 and April 2015.  The requested development has been completed, and the case once again before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

The preponderance of the evidence is against a finding that the Veteran's current skin disorder, variously diagnosed, is the result of any event, illness, or injury that occurred during active military service, to include exposure to herbicide agents.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a skin disorder, to include as a result of herbicide exposure, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The notice requirements of the VCAA require VA to inform a claimant of any information or evidence (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R §3.159(b.  The VCAA notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

VA sent the Veteran a July 2009 letter that informed the Veteran of the information and evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed him of disability rating and effective date criteria.  Accordingly, the July 2009 letter satisfies the VA's duty to notify under the VCAA.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), service personnel records, and pertinent post service treatment records have been secured and associated with the claims file.  His statements and those of his peers, in support of the claim are also of record.  Also, upon remands by the Board in February 2014 and April 2025, VA obtained and associated with the claims file additional service personal records, outstanding treatment records, and a June 2015 VA examination.  The Veteran was furnished Supplemental SOCs in February 2015 and December 2015, respectively.

The June 2015 VA examination is found to be adequate in so far as it thoroughly and accurately portrays the extent of the claimed condition.  It was conducted after a review of the claims file and with a history obtained from the Veteran.  The Board notes that the VA examiner correctly recited the Veteran's pertinent medical history and examined the Veteran's condition, and thus the examiner had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The resulting medical opinion is considered adequate for adjudication purposes as it is based on consideration of the Veteran's medical history and describes the relevant condition in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the requirements of the February 2014 and April 2015 remands were accomplished, and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Service Connection Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).
	
Establishing service connection generally requires competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may be granted for a disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that a Veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed the during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6) (iii).

The following diseases are deemed associated with herbicide exposure, under current VA law: chloracne or other acneform disease consistent with chloracne, type 2 diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), ischemic heart disease, Parkinson's disease, hairy cell leukemia, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), but does not include cancer of the tongue. 38 C.F.R. § 3.309(e).  The foregoing diseases shall be service connected if a Veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. § 3.307(d), are also satisfied. 

The disease listed at 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acne form diseases consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active, military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2,105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III. Facts and Analysis

The Veteran contends that as a result of in-service events, to include Agent Orange exposure, he currently has a skin disorder.  He maintains that at some time in 1964 or 1966, he set foot on land in Vietnam, and that in 1964, his ship conducted amphibious operations in Vietnam.  On each occasions, the Veteran relates that he was assigned to the USS KEARSARGE (CVS-33).

The record evidence establishes that the Veteran served on active duty in the Navy and was assigned to the USS KEARSARGE (CVS-33) in the official waters of the Republic of Vietnam.  Following the research of additional sources, using the Naval History and Heritage Command website, VA has determined that based on this information, which indicates that the Veteran's ship docked to shore or pier in Vietnam, the Veteran may be presumed to have been exposed to Agent Orange in service.  See December 2015 Memorandum, Presumption of Exposure in the Republic of Vietnam.

The service treatment records reveal that during May 1965 to July 1966, the Veteran presented with complaints of a left foot plantar wart, which was incised and removed in December 1965, and was later treated with whirlpool therapy and an ace bandage between March 1966 and July 1966.

In April 1966, the Veteran presented with a 1-day history of a pruritic, erythematous, papular rash in both antecubital areas and the upper arms.  He related no history previous allergies or exposure to new plants or chemical allergens.  The impression was an allergic rash, for which the Veteran was treated with prescription calamine lotion and Novahistine (LP).  In August 1966, the Veteran presented with a heat rash and was treated with heat lotion.

In July 1967, the Veteran was examined for separation from service, but no pertinent history, defect or diagnosis was noted.  Upon clinical evaluation, the skin was normal.

In March 1998, the Veteran presented at the Nash Hospital, Inc. ("Nash"), with a rash involving his extremities, trunk, back and arms, and was noted as having exanthem most likely of viral etiology.  A skin biopsy was performed, the results of which showed subepidermal microvescile and leocytoclastic vasculitis, consistent with erythema multiform or possible bullous pemphigoid; primary vasculitis less likely, infection organism not seen.  An infection disease and dermatology consultation was performed, and the diagnosis was of erythema multiforme, probably due to a virus.  Upon hospital discharge, the Veteran was diagnosed with erythema multiforme secondary to a virus.  Subsequently, in May 2007, the Veteran received treatment for palmar dermatitis.

Durham VA Medical Center records reveal that in June 2009 the Veteran was diagnosed with psoriasiform dermatitis of the hand, and was noted as having an erythematous scaly macule on the right helix.  In March 2009, it was noted the Veteran had chronic dermatitis of the hand.  A December 2008 record indicates that the Veteran had psoriasiform dermatitis of the hand, with intolerance of acitretin.  November and September 2008 treatment records list chronic dermatitis of the hand and psoriasis.  In June 2008, the Veteran was treated for psoriasis.  A July 2009 treatment record reveals a history of dermatitis and/or eczema.  An October 2013 treatment record reveals a history of eczema and dermatitis.

A lay witness is also competent to testify as to an occurrence or circumstances that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  In November 2007, the Veteran submitted a statement that he has had blisters which become sore and painful, and that he was told he had bullous pemphigoid.  In June 2009, December 2009 and March 2010 statements, the Veteran reported his belief that his skin condition began in service, and was due to herbicide exposure.  In July 2009, the Veteran's brother and mother submitted a statement attesting that the Veteran had a skin condition following his discharge from active service.  In July 2009, Mr. L. C. H. submitted a statement as well, indicating that the Veteran has had a skin condition since his discharge from service.  The Veteran's spouse submitted a statement in July 2009 indicating her belief that the Veteran's skin conditions are due to herbicide exposure.

While the Veteran submitted statements, as mentioned above, to the effect that he has suffered from a skin condition since his time in service, neither the Veteran, nor his peers, are competent to offer testimony with regard to an actual diagnosis and etiology, such as a skin disability due to exposure to herbicides, as it is not within the realm of their personal knowledge.  Id. at 471.  Further, the Veteran's etiological theory has not been supported by a medical professional.  In fact, negative medical opinions, as discussed below, have been associated with the Veteran's claims file.  In the same way, the Veteran's separation examination is particularly probative both as to the Veteran's subjective reports and the resulting findings, which reveal that the Veteran's skin was clinically evaluated to be normal.  The Veteran himself denied skin symptoms during his separation examination in July 1967, as evidenced by a history that indicated no mention of any complaints or symptoms pertinent to the skin.  As such, the history first related as early as 2007 as well as in 2009 of continuous symptoms since service is contradicted by the 1967 separation examination, and is diminished by the fact that the earliest post-service evidence of medical complaint for a skin condition is a March 1998 treatment record from Nash hospital.  Weighing the earlier statements as reflected in the service treatment records against the later statements of continuous skin symptoms since service, the Board can and does attach more probative value and credibility to the earlier service documents because they reflect what the Veteran was experiencing during and at the time of service separation.  In light of the contrary lay and medical evidence contained in the service and post service records, the Board finds that the lay statements from Veteran, his family members, and a friend, of continuing symptoms since service not to be credible, and thus they are afforded limited probative value.

Additionally, the Board observes that the Veteran submitted excerpts from articles indicating that Agent Orange was used during the Vietnam War, and excerpts from a class action lawsuit from 1984, brought on behalf of persons who allege injury from exposure, in or near Vietnam, to Agent Orange or other herbicides.  With regard to the articles indicating herbicides were used in Vietnam, the Board notes the Veteran's exposure to herbicides has been confirmed, and therefore no further comment is necessary in that regard.  As for the excerpts from the class action lawsuit, this document speaks to a civil lawsuit for product liability litigation and gives notice to individuals who may wish to join as class members.  Moreover, within the content of excerpts from the class action lawsuit, the language makes clear that none of the claims described therein have been proven.  There is no evidence or persuasive support in the excerpt that provides persuasive support for the Veteran's claim.  This evidence is not specific to the Veteran.  Therefore, while the Board has considered the submitted article and class action lawsuit excerpt, it is not binding and does not control the outcome of this appeal; rather, the facts of this particular case are determinative.

The Veteran had an examination in February 2010, August 2014, and June 2015.  The Board finds the June 2015 VA examination to be the most probative as a thorough rationale was provided, and the examiner addressed each of the alleged skin disabilities.  The February 2010 and August 2014 examinations will be referenced, as each examination still contains valuable and informative medical evidence pertinent to the claim for service connection.  

The Veteran underwent an examination in February 2010.  Upon examination, there was no evidence of acne, chloracne, scarring alopecia, alopecia areata or hyperhidrosis.  There was no evidence of ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation or limitation of motion.  The Veteran did have abnormal texture of less than six square inches on the right palm.  The skin lesion was not associated with systemic disease.  Other than the scaling on the mid right palm, the skin on the rest of the body was found normal in appearance and on physical examination.

The examiner concluded a skin diagnosis was not possible, as there was only present a 3.5cm area of scaling on the mid-right palm.  The examiner commented that it would be mere speculation to relate his condition to that while he was on active duty, as there is no evidence to relate the current scaling on his mid right palm to any skin condition he was treated for during active duty.   

Records from Nash Health Care System from May 2007 show a diagnosis of atopic dermatitis.  A note from the dermatology clinic in June 2009 indicates a diagnosis of psoriasiform hand dermatitis, joint pain and a possible rash from acitretin.  

The Veteran underwent a VA examination in August 2014 at the Durham VAMC. The Veteran reported having a rash on the palms of his hands and fingers in 2000.  The Veteran had no skin neoplasm, or systemic manifestations due to a skin disease.  The Veteran reported being treated with topical corticosteroids for his condition of psoriasiform dermatitis.  The Veteran had psoriasis that covered less than 5 percent of his body that appeared as plaques on his palms and skin cracks on his fingers.  The examiner opined that it was less likely than not that the Veteran's skin disability had its clinical onset during active service, or was related to any in-service disease, event or injury, or related in any way to herbicide exposure.  The examiner referenced the rash on both arms he was treated for in April 1966, and the heat rash he complained of in August 1966.  The examiner also noted that on his discharge examination in July 1967, the Veteran's skin evaluation was normal.  The rash on his arms and heat rash in 1966 resolved without residuals.  In December 2008, the Veteran was treated at the Durham VAMC for hyperkeratotic plaques on the palms and fingers, and was diagnosed with psoriasiform hand dermatitis.  According to the VA examiner, the Veteran did not have a diagnosis of psoriasiform dermatitis of the hands while on active duty or within 12 months after separation from service; and that psoriasiform dermatitis of the hands is not a recognized skin condition related to herbicide exposure.

VA conducted an examination of the Veteran in June 2015, at the Durham VAMC.  At that time, the Veteran's claims file was reviewed.  It was noted that during service, the Veteran was treated for a left foot plantar wart; however, no wart or residual was noted on the July 1967 discharge examination.  There has been recurrence by history and plantar wart was seen on examination.  The examiner observed that the plantar wart resolved completely without any residuals.  The examiner referenced the popular rash seen in August 1966; however, there was no other mention in the service treatment records of the rash.  The examiner commented that it was likely contact dermatitis that resolved without recurrence or residuals.

With regard to whether the variously diagnosed skin conditions are in any way related to Agent Orange exposure, the VA examiner stated that plantar warts have no relationship with Agent Orange, and therefore it is less likely than not that the left foot plantar wart is due to any herbicide exposure.  As for contact dermatitis, the examiner noted that it is due to either an allergic or irritant reaction to a substance into which the skin comes into direct contact.  The examiner noted that if the contact dermatitis was due to Agent Orange in the environment, there would be more extensive skin involvement, and concluded it was less likely than not that the resolved contact dermatitis is due to any herbicide exposure.  As for the mention of actinic keratosis in the post-service treatment records, particularly of the right helix (portion of the ear), the examiner commented that actinic keratosis is due to long term sun exposure, and occurred more than 45 years following the Veteran's period of service.  The examiner concluded it is less likely than not that right ear actinic keratosis is due to or the result of his time in service, or due to any herbicide exposure.  There is no reported relationship between actinic keratosis and herbicide exposure.  As for the March 1998 diagnosed condition of erythema multiforme, the examiner observed that there is no history of, or documentation of erythema multiforme occurring in service.  Upon examination, the Veteran stated that the March 1998 episode is the only time he ever had such a rash.  The Veteran did have a rash in service; however it was limited to the arms, which unlike erythema multiforme occurs extensively.  There are no dermatologic conditions that began as an acne-like condition, where the primary pathological process is blockage of the skin follicle and progresses to erythema multiform, with which the Veteran was treated for in March 1998.  The examiner concluded it is less likely than not that the Veteran's erythema multiforme is due to or a result of the Veteran's time in service.  The examiner went on to state that it is less likely than not that the Veteran's erythema multiforme is due to any herbicide exposure, particularly considering it was first mentioned 30 years post-service.  The Veteran reported a history of an acne-like rash that had resolved, and had been treated within eight months of service.  There is no medical documentation of this rash and no evidence of an acne-like rash on examination.  The examiner stated the Veteran does not have chloracne, and noted chloracne is not a condition that resolves.  The examiner concluded it is less likely than not that the Veteran has an acne-like rash that is related to service, or to any herbicide exposure.

With regard to the Veteran's prior statement regarding a blistering skin condition, and when compared with the notations made in service, the examiner observed that the service treatment records made no mention of a blistering condition.  The VA treatment records contain no evidence of a chronic blistering skin condition.  Upon examination, the Veteran made no mention of a blistering condition.  For these reasons, the June 2015 VA examiner concluded that it is less likely than not that the Veteran has a blistering condition that is related to service, or to herbicide exposure.  

With regard to psoriasiform dermatitis, and when compared with the notations made in service, the examiner observes that there is no mention in the service treatment records of this condition.  The examiner noted that the Veteran reported that this condition began in the 1970's, and that the first mention of a hand rash, which was later diagnosed as psoriasiform dermatitis, was in 2007, which are in direct contradiction to the Veteran's statements.  For these reasons, the June 2015 VA examiner conclude that it is less likely than not that the psoriasiform dermatitis is due to or caused by the Veteran's time in service.  According to the examiner, there is no evidence or indication of a relationship between psoriasiform dermatitis and herbicide exposure, and thus concluded that it is less likely than not that the psoriasiform dermatitis is due to herbicide exposure.

The earliest post-service clinical evidence of treatment for a skin condition is a March 1998 treatment record from Nash hospital, for a rash, which was variously diagnosed as exanthem most likely of viral etiology, subepidermal bullous dermatosis and erythema multiforme secondary to a virus.  The Board notes that this treatment was more than three decades after separation from service.  Notably, not only is there a lack of clinical data of a skin condition until more than two decades after service, but when he was examined in 1967, for purposes of separation from service, the Veteran reported no pertinent complaints, and the skin evaluation yielded normal findings.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Here, the lapse in time from separation in 1967 to the first notation of complaints or treatments of the skin weighs against the Veteran's assertions of continuous skin symptoms.

The Board has also considered the July 2009 statements made by the Veteran and L.C.H. to the effect that the Veteran's current skin condition, variously diagnosed, was caused by his military exposure to Agent Orange; specifically, that they heard VA physicians comment that the Veteran's skin problems most likely could be linked to Agent Orange.  In this regard, VA and private medical records dating as early as 1998 (and through 2009), regarding complaints and treatment of the Veteran's skin condition, are of record and contain no confirming medical evidence of a link between the Veteran's military exposure to herbicides and any current skin condition.  Thus, the Veteran and L.C.H.'s account, however, "filtered [it is] through a layman's sensibilities, of what a doctor purportedly said [is] simply too attenuated and inherently unreliable to constitute 'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  As such, this statement does not sufficiently establish a competent medical link between the Veteran's skin condition, variously diagnosed, and his military exposure to Agent Orange.  Id.

In sum, in the absence of demonstration of continuity of symptomatology, or a competent nexus opinion, the initial demonstration of a current skin condition, variously diagnosed, years after service is too remote from service to be reasonably related to service.  See Maxon, supra.

Lastly, under the laws administered by VA, presumptive service connection based on exposure to herbicides used in Vietnam is not warranted for any condition other than those for which VA has found a positive association between the condition and such exposure.  The Board notes the skin-related condition that is associated with herbicide exposure for purposes of the presumption is chloracne or other acneform disease consistent with chloracne.  38 C.F.R. § 3.309(e).  As previously discussed above, the record evidence establishes that the Veteran has been diagnosed with various skin conditions including,  plantar warts, dermatitis, eczema, psoriasis, erythema multiforme, and actinic keratosis, which, as demonstrated by the medical evidence of record, are not an acneform disease consistent with chloracne.  Here, the Veteran has not been diagnosed with any of the conditions included on the list of herbicide-related disorders from 38 C.F.R. § 3.309(e) within the prescribed presumptive periods.  Accordingly, presumptive service under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) is not warranted.

Accordingly, the weight of the medical evidence is against an association or link between any current disabilities of skin and service, to include military exposure to herbicide agents.  The preponderance of the evidence is against the claim of service connection on the applicable theories of service connection, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for a skin disorder is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


